Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
A machine translation is attached for Inoue JP 2003 208 932 provided in IDS filed 08/24/2021.  The machine translation does not provide page or line numbering, it is advised the Applicant print the machine translation and number at least pages 1-8 for reference in reading the detailed action below.

Claim Rejections - 35 USC § 102 - § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Inoue (JP 2003 208 932) IDS filed 08/24/2021.

With respect to Claims 1, 2, 11 and 19; Inoue [Fig. 1 – 10] discloses a watertight electrical connector (connection system) for connecting to flat-wire conductors [Fig. 6 – 13a]  of a flexible circuit 13, the watertight electrical connector comprising: a first portion 15a that supports connector terminals 14; a second portion 15c that houses the connector terminals 14 within a cavity 15d, the second portion 15c having a contact surface [circular edge of 15b and that which defines 15e] configured to mate with one or more st line of Page 5 – 12] surrounding an opening to the cavity 15d to form a watertight connection between the connector terminals 14 within the cavity and the flat- wire conductors 13a within the connection area on the surface of the flexible circuit 13, the watertight connection being formed when a retainer 11 is fitted over the flexible circuit 13 and attached onto the second portion 15c of the watertight electrical connector [Fig. 3]  to compress the seal 12 and form the watertight connection between the surface of the flexible circuit 13 and the contact surface [circular edge of 15b and that which defines 15e] of the watertight electrical connector.

With respect to Claims 3-6 and 12-14; Inoue discloses a structure (channel) 15b, 15f that maintains the seal 12 around the opening [Fig. 3] to the cavity 15d while allowing for lateral expansion of the seal due to vertical compression of the seal caused by the retainer; the channel 15b, 15f having a depth that is less than a thickness of the seal 12 to ensure contact between the seal and the surface of the flexible circuit 13 during compression; the seal 12 is not adhered [in terms of use of an adhesive] to the         channel 15b, 15f yet is adhered [Page 5 2nd Para. – tightly fitted] to the channel and does not adhere to the surface of the flexible circuit 13.

With respect to Claims 7, 10 and 15; Inoue shows the surface of the flexible circuit 13 comprises a variable thickness at the connection area [Fig. 6]; and the seal 12 conforms to the variable thickness of the flexible circuit [as well as all adjacent surfaces] under compression from the retainer 11 to form the watertight connection between the connector terminals 14 housed within the cavity and the flat-wire conductors 13a within the connection area on the surface of the flexible circuit 13 without altering the surface of the flexible circuit based on the seal.

With respect to Claim 8; Inoue [Fig. 9] discloses the contact surface [circular edge            of 15b and that which defines 15e] comprises outer protrusions [which form 15k] that receive the retainer 11 and are configured to contain edges of the flexible circuit 13 to ensure alignment between the connector terminals 14 housed within the cavity 15d and the one or more of the flat-wire conductors within the connection area on the surface of the flexible circuit [Fig. 6].

With respect to Claim 16; Inoue discloses the opening to the cavity is rectangular [Fig. 7]  or ovular [Fig. 3 – where the minor and major axis’ are equal].

With respect to Claims 17 and 18; Inoue shows the opening to the cavity 15d is wider than the flexible circuit 13 and part 11a, 11b of the retainer 11 forms a watertight interface with the seal at the opening to the cavity [Fig. 3] such that the seal 12 conforms around edges of the flexible circuit 13 when compressed by the retainer 13.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue             (JP 2003 208 932) in view of Hall (US 3,149,896) IDS filed 08/24/2021.
Inoue [Fig. 9] shows outer protrusions which form [guide groove] 15k to receive the retainer 11.
	However Inoue does not show the outer protrusions fit within cutouts of the edges of the flexible circuit to ensure alignment.
Hall shows an analogous watertight electrical connector 10 having outer protrusions 59 fit within cutouts 65 of the edges of a flexible circuit 11 to ensure alignment between the connector terminals 47, 50 and the flat-wire conductors within the connection area on the surface of the flexible circuit [Fig. 5a].
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue             (JP 2003 208 932) in view of Moore et al. (US 6,064,003).
	The system disclosed by Inoue and discussed above does not suggest a particular application for such.
	Moore et al. shows the use of a flexible circuit 20 within a vehicle 12.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the system disclosed by Inoue would have utility within a vehicle as shown by Moore et al. clearly showing one of many useful applications for such a system.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.




            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833